Exhibit 10.1

SUCCESS BONUS AGREEMENT

This SUCCESS BONUS AGREEMENT (this “Agreement”) is entered into on this 8th day
of September, 2011 by and between Fortune Brands, Inc., a Delaware corporation
(the “Company”), and Bruce A. Carbonari (the “Executive”). Capitalized terms
used but not otherwise defined in the Agreement have the meanings ascribed to
such terms in Section 3.

WHEREAS, the Company is pursuing a spin-off of its home and security business to
the stockholders of the Company; and

WHEREAS, the Executive is a key employee of the Company, and the Company has
determined that it is in the best interest of the Company to secure the
Executive’s continued services and to ensure the Executive’s continued
dedication and objectivity in the consummation of a Spin-off without concern as
to whether the Executive might be hindered or distracted by personal
uncertainties or risks created by the Spin-off, and to encourage the Executive’s
full attention and dedication to the Company.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Agreement, the Company and the Executive agree as follows:

1. Success Bonus.

(a) In General. Subject to the provisions of this Section 1, if the Executive
remains continuously employed by the Company through December 31, 2011, the
Executive shall be entitled to a success bonus (the “Success Bonus”) equal to
$1,200,000. Notwithstanding anything to the contrary contained in this
Section 1, the Executive shall not be entitled to the Success Bonus unless a
Spin-off occurs on or before December 31, 2011

(b) Payment of Success Bonus. Subject to paragraph (c) below, the Success Bonus
shall be payable in a single cash payment on the last business day of January
2012. If, following consummation of the Spin-off and prior to January 1, 2012,
the Executive’s employment with the Company terminates for any reason (other
than by reason of Executive’s death or Disability (as hereinafter defined),
Executive’s voluntary resignation or termination by the Company for “Cause”, as
defined in the Severance Agreement between Executive and the Company), the
Executive shall be entitled to the Success Bonus, subject to and in accordance
with the terms of this Agreement. If prior to payment of the Success Bonus, the
Executive dies or become disabled (a “Disability”) within the meaning of
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”) (whether such death or Disability occurs prior to or following
consummation of the Spin-off), then subject to paragraph (c) below, the Success
Bonus shall be payable to Executive (or, in the event of death, to Executive’s
beneficiary or estate) as soon as practicable following the date of death or
Disability (but in no event prior to the consummation of the Spin-off).

 

1



--------------------------------------------------------------------------------

(c) Further Conditions; Clawback. As an inducement to his eligibility to receive
the Success Bonus, Executive agrees that, except for his employment with the
Company, he shall not, during the two-year period following the Spin-off (or in
the event of Executive’s death during such two-year period, prior to the date of
his death), directly or indirectly (except with the prior written consent of the
Company): (1) become employed by, a consultant to, a stockholder, partner or
owner in, or otherwise affiliated with (collectively, the “Affiliation”) any
person, entity or “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) which, at any
time during the Affiliation, whether directly or through its affiliates or
associates, (A) owns, acquires, offers to acquire, announces an intention to
acquire or agrees to acquire, directly or indirectly, by purchase, gift or
otherwise, (i) beneficial or record ownership of more than five percent (5%) of
the voting securities of the Company or Spinco or (ii) any of the assets or
business of Spinco, the Company or any of their respective subsidiaries,
(B) makes, or in any way participates in, directly or indirectly, any
solicitation of proxies to vote, or seeks to advise or influence any person or
entity with respect to the voting of any voting securities of the Company or
Spinco, (C) initiates any stockholder proposal or the convening of a
stockholders’ meeting of or involving the Company or Spinco or any of their
respective subsidiaries, (D) enters, agrees to enter, proposes or seeks to enter
into any merger, business combination, recapitalization, restructuring or other
extraordinary transaction involving the Company or Spinco, (E) forms, joins or
in any way participates in a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) with respect to any voting securities of the Company or Spinco
or (F) otherwise acts, alone or in concert with others, to seek to control or
influence the management, board of directors, governing instruments, policies or
affairs of the Company or Spinco or any of their respective subsidiaries;
(2) advise, assist, encourage or enter into any discussions, negotiations,
agreement or understandings with any person with respect to any matters
described in (A)-(F) above; or (3) himself take any action described in
(A)-(F) above. In the event of Executive’s breach of the provisions of this
paragraph l(c), Executive agrees that (x) he shall not be entitled to payment of
the Success Bonus if such Success Bonus has not yet been paid and (y) if the
Success Bonus has previously been paid, he shall repay to the Company, promptly
upon receipt of written notice from the Company, an amount equal to sixty
percent (60%) of the Success Bonus (representing, for purposes of this
Agreement, the after-tax proceeds of the Success Bonus).

(d) Employment with Affiliates. For purposes of this Agreement, employment with
the Company shall be deemed to include employment with any of its affiliates.

2. Withholding Taxes. The Company shall withhold from the Success Bonus due to
the Executive (or his beneficiary or estate, if applicable) all taxes which, by
applicable federal, state, local or other law, are required to be withheld.

3. Definitions. The terms used in this Agreement shall have the following
meanings:

“Spinco” shall mean Fortune Brands Home & Security, Inc. or its successor.

 

2



--------------------------------------------------------------------------------

“Spin-off” shall mean a spin-off of Spinco to the stockholders of the Company
that occurs on or before December 31, 2011.

4. Completion of Spin-off. The Executive shall fully cooperate and use his best
efforts to assist the Company in the consummation of the Spin-off.

5. Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and shall be deemed to have been duly given if
delivered by hand or mailed by first class, registered mail, return receipt
requested, or sent by overnight mail, postage and registry fees prepaid, to the
applicable party and addressed, if to the Company, to Fortune Brands, Inc.,
Attention Senior Vice President, General Counsel and Secretary, 520 Lake Cook
Road, Deerfield, Illinois 60015 and, if to the Executive, to the address set
forth in the employment records of the Company. Addresses may be changed by
notice in writing signed by the addressee.

6. Miscellaneous.

(a) Entire Agreement. This Agreement embodies the entire understanding, and
supersedes all other oral or written agreements or understandings, between the
parties, regarding the subject matter of this Agreement. Nothing in this
Agreement shall affect the other compensation and benefits for which the
Executive is eligible as an employee of the Company or Spinco, including without
limitation annual performance-based bonuses. The Success Bonus shall not be
considered compensation for purposes of any employee benefit plan, program,
policy, or arrangement maintained or later established by the Company, Spinco or
any of their respective affiliates except as expressly provided under such plan,
program, policy or arrangement.

(b) Amendment; Waiver. This Agreement may not be amended supplemented, canceled
or terminated, except by written instrument executed by both parties. No failure
to exercise, and no delay in exercising, any right, power or privilege under
this Agreement shall operate as a waiver of such right, power or privilege. No
waiver of any breach of any provision of this Agreement shall be deemed to be a
waiver of any preceding or succeeding breach of the same or any other provision.

(c) Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business and properties. The Company may assign its rights
and obligations under this Agreement to any of its affiliated companies without
the consent of the Executive, but shall remain liable for any payments payable
to the Executive under this Agreement not timely made by any assignee. The
Executive’s rights or obligations under this Agreement may not be assigned by
the Executive.

(d) Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, as the case may be, all such
further

 

3



--------------------------------------------------------------------------------

acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to carry out the provisions of this
Agreement.

(e) Section 409A. The payments to the Executive pursuant to this Agreement are
intended to be exempt from or compliant with Section 409A of the Code, and this
Agreement shall be interpreted and construed consistently with such intent. In
the event the terms of this Agreement would subject the Executive to taxes or
penalties under Section 409A of the Code (“409A Penalties”), the Company may
modify the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement.

(f) Headings. The headings contained in this Agreement are for references
purposes only and shall not affect the meaning or interpretation of this
Agreement.

(g) Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and both of which together shall constitute
one and the same instrument.

(i) Third-Party Beneficiary. Each of the Company and Executive acknowledges and
agrees that (1) Spinco shall be a third-party beneficiary of this Agreement and
shall be entitled to enforce the provisions set forth in Section l(c) and
Section 6(j) of this Agreement and (2) notwithstanding Section 6(b) of this
Agreement, no party shall amend or waive any of Spinco’s rights under Section
l(c) or Section 6(j) without the prior written consent of Spinco.

(j) Specific Performance. Without prejudice to the rights and remedies otherwise
available to each of the parties, each party shall be entitled to equitable
relief by way of specific performance, injunction or otherwise if the other
party breaches or threatens to breach any of the provisions of this Agreement.

* * * * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

FORTUNE BRANDS, INC. By:  

LOGO [g233074g51f22.jpg]

  Elizabeth R. Lane   Vice President, Human Resources

LOGO [g233074g91q33.jpg]

  Bruce A. Carbonari

 

5